                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                   :         Crim. No. 2:18-CR-101
                                           :
vs.                                        :
                                           :
SAMANTHA HOLLIS                            :
                                           :




                                          ORDER

       AND NOW, on the __________ day of _______________, 2021, upon consideration of

the defendant’s Motion to Travel Outside of the Eastern District of Pennsylvania, it is hereby

ORDERED that said Motion is GRANTED.           Accordingly, Samantha Hollis may travel to the

Dominican Republic from July 9 thru July 13, 2021.



                                                     BY THE COURT:


                                                     ___________________________________
                                                     HONORABLE GENE E.K. PRATTER
                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                       :      Crim. No. 2:18-CR-101
                                               :
vs.                                            :
                                               :
SAMANTHA HOLLIS                                :
                                               :



                           DEFENDANT’S MOTION TO TRAVEL


TO THE HONORABLE GENE E.K. PRATTER, JUDGE, UNITED STATES EASTERN
DISTRICT OF PENNSYLVANIA, PHILADELPHIA:

       COMES NOW the defendant, Samantha Hollis, through her attorney Lawrence J. Bozzelli,
Esquire, and pursuant to the Federal Bail Reform Act and Rule 18 U.S.C. §3142, to respectfully
request that this Honorable Court enter an Order modifying the condition of pre-trial release such
that Hollis may travel outside of the Eastern District of Pennsylvania and averts the following:


1)    On January 18, 2019, Ms. Hollis appeared before the Hon. Timothy Rice. At that hearing,
      several pre-trial release conditions were established. One of the conditions limited her ability
      to travel outside of the United States without permission from the Court
2)    The defendant has stated that her client has offered to take her on a business trip concerning
      a project they are working on in the Dominican Republic. The trip will last only from July
      9th until July 13th, 2021. The business is not related to the medical field. The client is “The
      EZ Way Transportation Service LLC”, Tharron Shehee Fleet Owner. The address of the
      hotel/condo is the Eden Condo, Punta Cana, La Altagracia Province, Dominican Republic.
3)    The defendant can provide proof of the trip upon her return.
4)    Counsel for the defendant discussed this request with AUSA Jason Bologna and he has no
      objection.
5)    The defendant has been on pre-trial release for over 2 years with no violations.
WHEREFORE, it is respectfully requested that this Honorable Court enter an Order granting the
Motion to Modify the condition of pre-trial release such that Hollis can travel as requested.



                                                     Respectfully submitted,




                                                     LAWRENCE J. BOZZELLI
                                                     Attorney for Samantha Hollis
                                CERTIFICATE OF SERVICE



       I, Lawrence J. Bozzelli, attorney for Ms. Hollis, hereby certify that I have served copies of

the Defendant’s Motion to Travel via PACER/e-mail to (1) Jason Bologna, Assistant United States

Attorney, and (2) the Honorable Gene E.K. Pratter on the below listed date.




                                                     LAWRENCE J. BOZZELLI
                                                     Attorney for Samantha Hollis



DATE: June 23, 2021
